Citation Nr: 1000964	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to May 
1963, and from September 1976 to February 1993, and had 
additional unverified service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In documents received in December 2008 and February 2009, the 
Veteran questioned the accuracy of the amount of his VA 
disability compensation in light of his entitlement to combat 
related special compensation.  This issue is neither 
developed nor certified for appellate review.  Hence, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obligated to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

With regard to the claim of entitlement to service connection 
for a chronic pulmonary disorder, the Veteran has reported 
having a chronic cough since his discharge from service and 
that the cough has progressively worsened over the years.  
The service treatment records from the Veteran's second 
period of active duty service show that he complained of 
having a chronic cough-with a frequency ranging from seldom 
to frequent-on examinations conducted in 1982, 1985, 1988 
and in 1993.  A chest x-ray conducted in February 1990 was 
negative for any active pulmonary disease.  At his December 
1992 retirement examination, however, a chest x-ray showed 
old granulomatous changes, calcified nodes and apical 
scarring.

Post-service, a March 2002 private medical treatment record 
shows that the Veteran was diagnosed as having a cough, 
bronchospasm and was prescribed an Albuterol inhaler.  
Results from a January 2002 pulmonary function test were 
normal, however, asthma could not be ruled out.  

In light of the medical evidence cited above, the Veteran's 
assertions, and the fact that the record includes no medical 
opinion directly addressing the medical relationship, if any, 
between a current chronic pulmonary disorder and military 
service, a VA examination and medical opinion based on a full 
review of the records is needed to resolve the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
pulmonary examination.  The claims file 
must be made available to the examiner for 
review.  Any indicated studies should be 
performed.  Based upon the claims folder 
review and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that a 
current pulmonary disorder is 
etiologically related to the Veteran's 
military service.  

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

